1    Christian S. Molnar, Esq. (SBN 177665)
     Tyler S. Summers, Esq. (SBN 331515)
2    ARENDSEN CANE MOLNAR LLP
     315 S. Beverly Drive, Suite 320
3    Beverly Hills, California 90212
     Telephone: (310) 299-8630
4    Facsimile: (310) 820-9926
     Email: cmolnar@arendsenlaw.com
5          tsummers@arendsenlaw.com
6    Attorneys for Plaintiff JASHA TULL, an individual.
7
                   THE UNITED STATES DISTRICT COURT FOR THE
8
                         NORTHERN DISTRICT OF CALIFORNIA
9

10    JASHA TULL, an individual,                     Case No.: 3:21-cv-01566
11                 Plaintiff,                        COMPLAINT FOR MONETARY
                                                     DAMAGES, EQUITABLE RELIEF,
12          vs.                                      AND INJUNCTIVE RELIEF:
13    MICHAELA HIGGINS aka CAELI LA,                 (1)   DEFAMATION - LIBEL;
      an individual; and DOES 1 through 10           (2)   CIVIL HARASSMENT IN
14    inclusive,                                           VIOLATION OF
                                                           CALIFORNIA CODE OF
15                 Defendants.                             CIVIL PROCEDURE
                                                           SECTION 526.7; and
16                                                   (3)   CIVIL STALKING IN
                                                           VIOLATION OF
17                                                         CALIFORNIA CODE OF
                                                           CIVIL PROCEDURE
18                                                         SECTION 1708.7.
19                                                   [DEMAND FOR JURY TRIAL]
20         COMES NOW, Plaintiff JASHA TULL, an individual (hereinafter “Plaintiff”,
21   “Jasha”, or “Jasha Tull”) alleges as follows:
22                                       THE PARTIES
23         1.     Plaintiff Jasha Tull, is an individual residing within the City of Princeton,
24   County of Mercer, State of New Jersey. He is an electronic musician and producer who
25   performs under the stage name “Space Jesus.”
26         2.     Upon information and belief, Defendant Michaela Higgins, also known as
27   “Caeli La” (hereinafter “Defendant”, “Caeli”, “Ms. Higgins” or “Michaela Higgins”) is
28   an individual primarily residing in the City of Healdsburg, County of Sonoma, State of
29
                                           1
30        COMPLAINT FOR MONETARY DAMAGES, EQUITABLE RELIEF, AND INJUNCTIVE RELIEF
1    California and, upon information and belief, residing partially in the City of Port
2    Washington, County of Nassau, State of New York. Plaintiff is further informed and
3    believes that at all times mentioned herein, Defendant Higgins is or was acting under
4    and/or utilizing the following pseudonyms on the Instagram social media platform:
5    @caelila;    @caelislaysdemons;       @evidenceagainstspacejesus;     @xxeyesaxx;     and
6    @fuckthekkkops. Plaintiff is further informed and believes that at all times mentioned
7    herein, Defendant Higgins is or was acting under and/or utilizing the following
8    pseudonyms on the Twitter social media platform: @caelila and @caeli_slays. Plaintiff
9    is informed and believes that Defendant Higgins was also acting under and/or utilizing
10   the pseudonym or screen name “@sensualintelligence” on the “onlyfans.com” platform.
11         3.     Plaintiff is ignorant of the true names and capacities of Defendants,
12   whether individual, corporate, associate or otherwise of Defendants named as Does 1
13   through 10, inclusive, in this Complaint, and therefore sues such Defendants, and each
14   of them, by such fictitious names. Plaintiff will seek leave to amend this Complaint to
15   allege the true names and capacities of these fictitiously named Defendants if and when
16   they are ascertained. Plaintiff alleges that each of the Defendants sued herein as Does
17   1 through 10, inclusive, are in some manner legally responsible, in whole or in part, and
18   liable to Plaintiff as hereinafter alleged.
19                                JURISDICTION AND VENUE
20         4.     The Court has personal jurisdiction over Defendant because they are
21   domiciled in California, resided in California during most or all material times relevant
22   hereto, and contacted Plaintiff while residing or present in the State of California, and
23   as such voluntarily subjected themselves to the laws of this state.
24         5.     This Court has subject matter jurisdiction over all causes of action asserted
25   herein pursuant to 28 U.S.C. § 1332 because the amount in controversy exceeds the sum
26   or value of Seventy-Five Thousand and No/100 Dollars ($75,000) and there exists
27   complete diversity of citizenship between the opposing parties in this action.
28

29
                                           2
30        COMPLAINT FOR MONETARY DAMAGES, EQUITABLE RELIEF, AND INJUNCTIVE RELIEF
1          6.     Venue is proper in this Court in accordance with 28 U.S.C. § 1391(b)(1)
2    because Defendant Michaela Higgins/Caeli La primarily resides in the City of
3    Healdsburg, County of Sonoma, State of California.
4                                 STATEMENT OF THE CASE
5          7.     Jasha Tull has endured four and a half years of defamation, harassment,
6    and stalking from and directed by Michaela Higgins a/k/a Caeli La, and by this action
7    seeks to reclaim his life and clear his name. Michaela Higgins/Caeli La has weaponized
8    social media and our current cultural climate to exert control over Jasha Tull’s life and
9    career. She has done so by targeting his professional contacts and spreading baseless
10   accusations as broadly as she possibly can, upon information and belief, with help from
11   others.
12         8.     Jasha Tull has sought to resolve any disputes with Michaela/Caeli
13   amicably. He has spoken publicly to answer these false accusations. He has even
14   publicly posted their mutual communications which, as included here, show a pattern of
15   manipulation and threats, including violent threats, towards him and members of his
16   family. None of these efforts have ended the harassment or lead to a retraction of
17   defamatory statements.
18         9.     Jasha Tull is thus forced to make a choice – to retreat quietly in a tacit
19   admission of things he did not do, or pursue his rights under the law. He has chosen the
20   latter. This complaint and attached exhibits, including declarations under oath, reveal
21   the years of animosity, manipulation, and lies he and his family have endured. While
22   legal action is an unfortunate last resort, it is one he makes trusting that the truth will be
23   revealed.
24                                 FACTUAL BACKGROUND
25         10.    This Complaint arises from the facts related to Plaintiff Tull’s former
26   relationship with Defendant Higgins/La, which in turn has fomented her persistent
27   animosity and wrongful acts towards Plaintiff, causing him vast emotional and pecuniary
28   injury.
29
                                           3
30        COMPLAINT FOR MONETARY DAMAGES, EQUITABLE RELIEF, AND INJUNCTIVE RELIEF
1          11.    Plaintiff incorporates herein as though fully set forth by this reference, the
2    sworn Declaration of Jasha Tull (attached herein as Exhibit “A”). Plaintiff further
3    incorporates herein as though fully set forth by this reference, the sworn Declarations of
4    Dr. Lekha Tull, DDS. (attached herein as Exhibit “B”) and Dr. Herman Tull, Ph.D.
5    (attached herein as Exhibit “C”).
6          12.    Plaintiff Jasha Tull was born and raised in Princeton, New Jersey by his
7    parents, Dr. Lekha Tull DDS. and Dr. Herman Tull, Ph.D. with his younger brother, Dr.
8    Janak Tull, DMD. Jasha Tull is a musical artist and producer who performs under the
9    stage name “Space Jesus”, and has done so for over a decade. A leading performer in the
10   electronic music subgenre known as “Bass music”, Jasha Tull has performed at numerous
11   festivals, including Electric Daisy Carnival, Bonnaroo, and Lollapalooza. Plaintiff’s
12   music has accumulated tens of millions of plays on the music streaming platform Spotify,
13   with over a quarter of a million individuals listening to his music per month, on that
14   platform alone as of March 2021. Jasha has regularly if not exclusively lived with his
15   parents, including during busy and lucrative stretches of touring, as a way to stay close
16   to family and maintain a consistent base through heavy periods of travel.
17         13.    In or about June 2016, Jasha Tull and Michaela Higgins/Caeli La became
18   romantically involved and started an intimate relationship. On or about the week of July
19   3, 2016, Jasha Tull invited Michaela Higgins a/k/a Caeli La to stay with him and his
20   family at their family home in Princeton, New Jersey, before they spent several days at
21   the family’s vacation home in Harvey Cedars, New Jersey.
22      Defendants’ Persistent and Escalating Campaign of Harassment, Defamation,
23                          Threats and Cyber-Stalking and Bullying
24                                    A Storm on the Horizon
25         14.    Jasha Tull and Michaela Higgins/Caeli La’s romantic relationship concluded
26   in the late summer and early fall of 2016. While Jasha Tull was attempting to conclude
27   their romantic relationship, Michaela Higgins a/k/a Caeli La became extremely
28   emotionally distraught, volatile, and verbally abusive.
29
                                           4
30        COMPLAINT FOR MONETARY DAMAGES, EQUITABLE RELIEF, AND INJUNCTIVE RELIEF
1          15.    On or about the week of September 4, 2016, Michaela Higgins a/k/a Caeli
2    La suddenly appeared unannounced, uninvited and without warning at Plaintiffs’
3    vacation home in Harvey Cedars. Michaela Higgins/Caeli La screamed that she and Jasha
4    Tull were meant to be together, and that if he did not agree to renew their relationship,
5    that she would seek to destroy him personally and professionally. Jasha Tull engaged
6    with Michaela Higgins/Caeli La to diffuse the situation, and Plaintiff and his family
7    invited her into their home. Jasha and his family cooked for her, Dr. Lekha Tull secured
8    a booking change to an airline ticket for Michaela Higgins/Caeli La to return to Portland,
9    Oregon, and Dr. Lekha Tull and Dr. Herman Tull secured Michaela/Caeli transportation
10   to the airport shortly thereafter. (See Exhibit “B” (Declaration of Dr. Lehka Tull, DDS.);
11   see Exhibit “C” (Declaration of Dr. Herman Tull, Ph.D.); see Exhibit “D” (Declaration
12   of Pua Lei Pilai).)
13         16.    The gravity and intensity of this encounter was so significant that the Tulls’
14   neighbors recall and ask about the incident to this day, and Jasha Tull’s aunt Pua Lei Pilai
15   remembers Michaela Higgins/Caeli La’s disruptive and furious statements vividly. (See
16   Exhibit “D” (Declaration of Pua Lei Pilai).)
17         17.    In the period following the end of the relationship and continuing through
18   the present day, Michaela Higgins/Caeli La has undertaken a campaign of harassing,
19   defaming, bullying, threatening, cyber-stalking and intimidating Plaintiff, as well against
20   his parents, Dr. Lekha Tull DDS. and Dr. Herman Tull, Ph.D., and their friends. A true
21   and correct copy of written communications referenced in this Complaint between Jasha
22   Tull and Michaela Higgins/Caeli La is attached as Exhibit “E” (Jasha and Michaela –
23   Written Communications).
24         18.    Michaela Higgins a/k/a Caeli La continued to be extremely distraught by the
25   end of her relationship with Jasha Tull, stating that she struggled to sleep or eat, felt
26   “traumatized” and “triggered”, and upset that the relationship was “disposable.” She
27   described having “a sever panic attack” (sic) and self-diagnosed herself with “PTSD.”
28

29
                                           5
30        COMPLAINT FOR MONETARY DAMAGES, EQUITABLE RELIEF, AND INJUNCTIVE RELIEF
1    Michaela/Caeli said to Plaintiff: “Fuck you for treating it and me like it was worthless.”
2    (See Exhibit “E”.)
3          19.    Over eighteen months later, on April 27, 2018, Defendant Michaela
4    Higgins/Caeli La sent Plaintiff several text messages, including:
5          a.     “Good luck ever finding a connection like what we had again. Fuck you for
6                 treating it and me like it was worthless”
7          b.     “It was a really special and rare find, not the kind of thing most people treat
8                 so carelessly but then again most people display the capacity to feel
9                 empathy, and you do not”
10         c.     “One day you will regret fucking up the chance we had to heal and be
11                friends agin. You will realize one day that it’s not so easy to find people
12                who you have a connection with, so you shouldn’t treat that connection like
13                a worthless piece of shit”. (See Exhibit “E”.)
14               Violent Threats, Admissions to Threats, and Wrongful Accusations
15         20.    Beginning on or about early 2017, Michaela Higgins a/k/a Caeli La began
16   rapidly escalating her menacing tone while communicating with Plaintiff, making violent
17   threats and statements which put Plaintiff and his family in fear and apprehension that
18   Michaela Higgins a/k/a Caeli La and/or a third-party directed or solicited by her were
19   capable of causing him and his family serious physical harm.            These threats and
20   statements included, by way of illustrative, but non-exhaustive example:
21         a.     “I fucking hate you”;
22         b.     “I wish you were dead”;
23         c.     “I hate you now”;
24         d.     “You are my enemy now”; and
25         e.     “That makes me want to fucking murder you.” (See Exhibit “E”
26                (emphasis added).)
27         21.    On or about November 2018, Plaintiff granted Ms. Higgins/Caeli’s request
28   to meet in person, which he hoped would deescalate the situation despite some skepticism
29
                                           6
30        COMPLAINT FOR MONETARY DAMAGES, EQUITABLE RELIEF, AND INJUNCTIVE RELIEF
1    given her previous statements. They met in or around Echo Park, California, and spoke
2    for some time.     Following this meeting, Ms. Higgins/Caeli told him she “totally
3    underst[ood] not wanting to talk moving forward” and that “[she] underst[ood] why [he]
4    did the things [he] did and [she forgave] him completely.” (See Exhibit “E”.) Plaintiff
5    believed this would be the conclusion of either any animosity or communications between
6    him and Ms. Higgins/Caeli.
7          22.    Between the fall of 2016 and the present, Ms. Higgins/Caeli has not just
8    made, but acknowledged making, various threatening statements against Plaintiff. These
9    acknowledgments included:
10         a.     “I guess I need some reassurance that this is something you would have
11                wanted to do even without the threat”;
12         b.     “I need to know if you would have made an effort to make amends if I
13                hadn’t threatened you”;
14         c.     “Can you take some time to let me know… would you have reached out if I
15                didn’t make that threat”;
16         d.     “I have no reason to terrorize you anymore.”
17                (See Exhibit “E” (emphasis added).)
18         23.    This acknowledgment has extended to conduct at the heart of this complaint,
19   when Ms. Higgins stated: “Karma’s a bitch . . . wrongly accuse someone of sexual abuse
20   and never apologize for it, and you may end up getting wrongly accused yourself.”
21   (See Exhibit “E”.) Plaintiff has repeatedly attempted to either deescalate or disengage,
22   and Defendant Michaela Higgins/Caeli La has refused to do so.
23                                  Unstable and Inconsolable
24         24.    As Plaintiff continued trying to deescalate or disengage with Defendant
25   Michaela Higgins/Caeli La over time, her accusations against and descriptions of Plaintiff
26   have grown simultaneously more intense and inexplicable. She would threaten to
27   “expose” Plaintiff unless he showed some unknown level of contrition and
28   accountability. When Plaintiff would ask her to explain what he did and how he could
29
                                           7
30        COMPLAINT FOR MONETARY DAMAGES, EQUITABLE RELIEF, AND INJUNCTIVE RELIEF
1    resolve this animosity to cease communications, she would become upset and accusatory
2    while failing to provide any clear answers.
3          25.    On or about December of 2018, Plaintiff agreed to speak on the phone with
4    Defendant Michaela Higgins/Caeli La regarding her ongoing concerns and animosity,
5    which Plaintiff had previously believed had been resolved. Plaintiff asked Defendant
6    Michaela Higgins how the ongoing issues between them could be resolved and contact
7    discontinued. Defendant Michaela Higgins referred generally to “accountability” and
8    wrongfully asserted that Plaintiff had agreed to a supposed open-ended agreement where
9    they would communicate indefinitely at her sole discretion. Plaintiff asked Defendant
10   Michaela Higgins what specific instances of alleged harm had been unaddressed and how
11   Plaintiff could resolve them, and instead Defendant Michaela Higgins became audibly
12   upset, crying, and yelling. Plaintiff expressed frustration that she now demanded what
13   amounted to an indefinite agreement to communicate at her sole discretion. On this call,
14   Defendant also told Plaintiff:
15         a.     “I’m not trying to destroy you, I love you.”
16         b.     “I love you so much, you have no idea.”
17         c.     “But I don’t hate you, I will always love you . . . I will always want you
18                to be ok and good and want the best and I just I don’t want it to end
19                like that”
20                (See Exhibit “A”.)
21         26.    Defendant Michaela Higgins/Caeli La then inexplicably concluded this
22   conversation by calling Plaintiff a “piece of shit.” (See Exhibit “A”.)
23                              Caeli Makes Good on Her Threats
24         27.    On or about 2019, Defendant Michaela Higgins/Caeli La began reaching out
25   to C3 Management, who at the time represented Plaintiff in his career as an electronic
26   musician and producer. In these emails, she bcc’d Plaintiff’s father, Dr. Herman Tull. A
27   true and correct copy of these emails is attached as part of Exhibit “F” (Email and Social
28   Media Communications to Herman Tull from Michaela Higgins).
29
                                           8
30        COMPLAINT FOR MONETARY DAMAGES, EQUITABLE RELIEF, AND INJUNCTIVE RELIEF
1          28.    One email to Plaintiff’s management team, dated January 22nd, 2019,
2    included a threat to promote screenshots of either unattributable or second-hand
3    accusations that Plaintiff had knowingly engaged in forms of sexual misconduct, stating
4    Defendant Michaela Higgins/Caeli La would “send these screenshots to all the festivals
5    and events that booked” Plaintiff if his management did not speak to her about the
6    “accountability” Plaintiff had supposedly not yet taken. (See Exhibit “F”.)
7          29.    Another email to Plaintiff’s management team, dated January 31, 2019,
8    Defendant Michaela Higgins/Caeli La stated that “there is nothing you can say that would
9    make me believe he has actually taken any personal accountability”, and stating that
10   Plaintiff had somehow been “continuing to terrorize” her “every time I have given him
11   an opportunity to make things right.” Defendant Michaela Higgins/Caeli La falsely
12   claimed that Plaintiff had “admitted” to abusing her, that Plaintiff had threatened to harm
13   her professionally, and that Plaintiff had told her and others that she had threatened my
14   father. Defendant Michaela Higgins further demanded “a written and verbal statement
15   from Jasha admitting that I never threatened his dad, and promising to never contact me
16   again.” (See Exhibit “F”.)
17         30.    Another email to Plaintiff’s management team, dated February 2, 2019,
18   Defendant Michaela Higgins/Caeli La stated that “If I do not hear from you in the next
19   few days, I will reach out to Lekha, and forward her the emails I sent you, explaining
20   everything. If she is also unresponsive or unhelpful, then I will reach out to everyone who
21   currently works with Jasha is [sic] any capacity.” Immediately thereafter, Defendant
22   Michaela Higgins/Caeli La also stated that “I will reach out to everyone who currently
23   works with Jasha *in any capacity collaborators, promoters, sponsors, etc- and I will post
24   this email thread in every relevant FB group as well.” (See Exhibit “F”.)
25         31.    On February 5, 2019, Plaintiff’s manager Erik Gietzen responded to these
26   emails after speaking to Plaintiff and his father. Erik conveyed that “Both Jasha and his
27   dad agreed per your suggestion, that we cut contact here, and both he and his dad want to
28   see this positively respond for everyone.” (See Exhibit “F”.)
29
                                           9
30        COMPLAINT FOR MONETARY DAMAGES, EQUITABLE RELIEF, AND INJUNCTIVE RELIEF
1           32.   In emails dated February 7, 2019, Defendant Michaela Higgins/Caeli La told
2    Plaintiff’s management team that “If you do not have any evidence of me doing anything
3    even remotely similar, and you make any mention of trying to get me to sign anything,
4    or do anything for him in return, then the phone call will end immediately, and I will go
5    to plan B.” (See Exhibit “F”.)
6           33.   On or about February 15, 2019, Dr. Herman Tull received an email message
7    from Michaela Higgins, which stated in part:
8           “Herman and Jasha should know that if either one of them had simply
9           responded to my email and admitted that I never made a threat, none of this
10          would have happened. . . They should know what an incredible shitstorm
11          has been caused by their lack of response, and that it could have all been
12          avoided if they had simply acknowledged my email.” (See Exhibit “F”
13          (italics added).)
14          34.   On June 25, 2019, Michaela Higgins/Caeli La emailed Dr. Herman Tull
15   unprompted, falsely accusing Jasha of having “severe” addictions to various illegal and
16   legal but controlled medications, including, ketamine, cocaine, alcohol, and Adderall.
17   She further falsely accused Jasha of having a “psychotic break” in which he attacked a
18   woman named Christine at the music festival Bonnaroo in June of 2019. Her email
19   implored Drs. Herman and Lekha Tull to “get him help”, despite Jasha’s lack of substance
20   abuse issues, and lack of this event ever taking place. (See Exhibit “F”.)
21          35.   On or about June 25, 2020, Defendant Michaela Higgins/Caeli La send a
22   barrage of text messages to Dr. Lekha Tull, variously accusing Dr. Lekha Tull of refusing
23   to believe her and accusing Jasha Tull of having substance abuse issues. A true and
24   correct copy of some of the communications between or references to Dr. Lekha Tull and
25   Michaela Higgins a/k/a Caeli La are attached as part of Exhibit “G” (Communications
26   Between or Referencing Dr. Lekha Tull and Michaela Higgins).
27   ///
28   ///
29
                                            10
30         COMPLAINT FOR MONETARY DAMAGES, EQUITABLE RELIEF, AND INJUNCTIVE RELIEF
1                                  Malign Intent and Social Media
2          36.     Upon information and belief, in the summer of 2020, an Instagram account
3    with the name and/or ‘handle’ “@evidenceagainstspacejesus” was created on the
4    platform.
5          37.     The “@evidenceagainstspacejesus” Instagram account formerly stated that
6    it   was    controlled   by   the   Instagram    account    “@caelila”,    then   later   by
7    “@caelislaysdemons” which, upon information and belief, is the personal Instagram page
8    of Michaela Higgins. A true and correct copy of social media posts which purport to
9    establish control is attached as part of Exhibit “H” (Admissions of Control of Social
10   Media Accounts & Objectionable Posts).              Upon information and belief, the
11   “@evidenceagainstspacejesus” Instagram account is under the control of Michaela
12   Higgins and Doe defendants.
13         38.     The Twitter account “@caelila”, upon information and belief, is the personal
14   Twitter account of Michaela Higgins. The Twitter account “@caelila” has also admitted
15   to controlling the “@evidenceagainstspacejesus” Instagram Account. (See Exhibit H.)
16         39.     Also attached as part of Exhibit “H” are true and correct copies of
17   defamatory and other objectional social media postings of Michaela Higgins and Doe
18   Defendants, addressed individually below.
19         40.     The “@evidenceagainstspacejesus” Instagram account posts images, writes
20   comments, and hosts comments which variously and falsely accuse Plaintiff of sex crimes
21   and other misconduct, including knowingly furnishing drugs and alcohol to minors, and
22   variously of sexual and emotional abuse. Seemingly all of these false accusations are
23   anonymous, second-hand, or both.
24         41.     On June 20, 2020, “@evidenceagainstspacejesus” Instagram account posted
25   numerous screenshots from the Twitter account “@caelila.” The first stated that Plaintiff
26   “refused to get off, kept pinning me down, and kept going” while he and Defendant were
27   having sex. Plaintiff in no way restrained or forced Defendant to continue to have sex
28   against her will. In the next screenshot, Defendant asserts Plaintiff stated “‘what if I told
29
                                           11
30        COMPLAINT FOR MONETARY DAMAGES, EQUITABLE RELIEF, AND INJUNCTIVE RELIEF
1    you guys I was inside of her right now?’” Plaintiff has no recollection of making such a
2    statement, and the several seconds the embarrassing encounter lasted makes such a
3    statement highly suspect.
4          42.    On July 19, 2020, the “@evidenceagainstspacejesus” Instagram account
5    stated that “I wrote this statement almost exactly a year ago, on July 10th, 2019.” The
6    ‘statement’ are screenshots of text describing a series of alleged incidents. Upon
7    information and belief, the ‘statement’ is that of Defendant Michaela Higgins/Caeli La.
8    The statement first alleges that she “was not given the opportunity to consent to unsafe
9    sex the first time.” Plaintiff denies ever receiving a withdrawal or denial of consent from
10   Defendant Michaela Higgins, verbal or otherwise. The statement next alleges that, while
11   Plaintiff and Defendant Michaela Higgins were having sexual intercourse, that Defendant
12   Michaela Higgins “immediately tried to push” Plaintiff off of her, but that Plaintiff
13   wouldn’t stop, and then Plaintiff told three witnesses “‘what if I told you guys I was inside
14   of her right now?’” Plaintiff in no way restrained or forced Defendant Michaela Higgins
15   to continue to have sex against her will, and Plaintiff has no recollection of making such
16   a statement. The several seconds the embarrassing encounter lasted makes such a
17   statement highly suspect.
18         43.    On July 19, 2020, the “@evidenceagainstspacejesus” Instagram account
19   stated that “Jasha has now fully admitted to one of the main allegations I initially
20   contacted them about (drinking, doing drugs and having sex with a 17 yr old- not in
21   Oklahoma, as he claimed, but actually in Knoxville, where the age of consent is 18).”
22   Plaintiff has never admitted to knowingly furnishing illicit substances to minors or to
23   committing statutory rape.
24         44.    On August 5th, 2020, the “@evidenceagainstspacejesus” Instagram account
25   stated that “Jasha raped me.”       Upon information and belief, Defendant Michaela
26   Higgins/Caeli La and/or Doe Defendants are alleging that Plaintiff raped Defendant
27   Michaela Higgins/Caeli La. This is a lie, Plaintiff has never raped Defendant Higgins/La.
28

29
                                           12
30        COMPLAINT FOR MONETARY DAMAGES, EQUITABLE RELIEF, AND INJUNCTIVE RELIEF
1          45.     On August 5th, 2020, “@evidenceagainstspacejesus” stated that Plaintiff
2    had consumed alcohol and other illicit substances with, then statutorily raped a 17-year-
3    old girl. This is false, Plaintiff has never knowingly furnished illicit substances to minors
4    or committed statutory rape.
5          46.     Upon information and belief, the Instagram account “@xxeyesaxx” is under
6    the control of Defendant Michaela Higgins/Caeli La and Doe Defendants.
7          47.     On or about September 12, 2020, the Instagram account “@xxeyesaxx”
8    posted a comment on a photo posted on Dr. Lekha Tull’s personal Instagram account.
9    Upon information and belief, the comment described Plaintiff as Lekha Tull’s “r*pist
10   (sic) p*do (sic) son”. This is a both false and a lie, Plaintiff is neither a rapist nor a
11   pedophile.
12         48.     On or about June 26, 2020, the Twitter account “@caelila” stated “You’re
13   an actual, factual psychopath @spacejesus”. This is false and a lie, Plaintiff is not a
14   psychopath.
15         49.     On or about June 29, 2020, the Twitter account “@caelila” stated that
16   “Whatever personality disorder Trump has (is it psychosis? megalomania? just straight
17   up soul-less?), jasha has it too. They operate the exact same way.” This false and a lie,
18   Plaintiff does not have a personality disorder.
19         50.     On or about July 3, 2020, the Twitter account “@caelila retweeted a tweet
20   from “@Dmoney0101” stating “So disheartening to see @bassnectar @spacejesus and
21   @NahkoBear exposed as sexual predators all in one week…” “@caelila”’s adoption and
22   promotion of this statement amounts to an assertion that Plaintiff is a sexual predator,
23   which is false and a lie.
24         51.     On or about July 4, 2020, the Twitter account “@caelila” tweeted “You
25   think I’m just as bad as a serial predator and rapist at this point?” This statement was
26   made in response to a tweet referring to Plaintiff and amounts to an assertion that Plaintiff
27   is in fact a serial predator and rapist. This is false and a lie, Plaintiff has never raped
28   anyone and is not a sexual predator.
29
                                           13
30        COMPLAINT FOR MONETARY DAMAGES, EQUITABLE RELIEF, AND INJUNCTIVE RELIEF
1          52.    On or about July 5, 2020, the Twitter account “@caelila” retweeted a tweet
2    from “@deadsoonshawty” stating “burnt all our pedophile merch last night :) FUCK
3    YOU @spacejesus”. Defendant Michaela Higgins/Caeli La’s retweet via “@caelila”
4    amounts to an adoption and assertion Plaintiff is a pedophile, which is false and a lie.
5          53.    On August 5, 2020, the Twitter account “@caelila” stated that
6    “@yhetimusic was not there the night Jasha raped me, as he claims.” This is a lie,
7    Plaintiff has never raped Defendant Michaela Higgins/Caeli La.
8          54.    On August 9, 2020, “@caelila” retweeted a tweet from “@shambhalaaa888”
9    stating that Plaintiff had raped Defendant Michaela Higgins/Caeli La. “@caelila”’s
10   adoption and promotion of this statement amounts to an assertion that Plaintiff raped
11   Defendant Michaela Higgins/Caeli La, which is a lie.
12         55.    On September 11, 2020, “@caelila” stated that Plaintiff is a “serial rapist
13   and predator.” Plaintiff has never raped any one in his life. The account further stated
14   that “37 other victims came forward after I created the page, including some underaged
15   girls.” This is false and a lie, Plaintiff has not raped or sexually abused anyone, let alone
16   dozens of other persons of any age.
17         56.    Upon information and belief, the Instagram account “@caelila” is the
18   personal Instagram account of Michaela Higgins.
19         57.    On or about November 29, 2020 Michaela Higgins/Caeli La and/or Doe
20   Defendants publicly posted a photograph of Michaela carrying a firearm, and later on
21   December 10, 2020, a photograph with her location stated to be in Long Island, New
22   York, approximately fifty miles from Plaintiff’s family’s homes in Princeton, New Jersey
23   and Harvey Cedars, New Jersey. A true and correct copy of these social media posts are
24   attached as part of Exhibit “I” (Michaela Higgins with Firearm and in Proximity of
25   Plaintiff(s)). In the November 29, 2020 post, Defendant Michaela Higgins/Caeli La
26   and/or Doe Defendants publicly posted a photograph of Defendant Michaela
27   Higgins/Caeli La holding a long gun with a picatinny rail and identifying herself as a
28   member of the Socialist Rifle Association (SRA). This public post and the SRA as an
29
                                           14
30        COMPLAINT FOR MONETARY DAMAGES, EQUITABLE RELIEF, AND INJUNCTIVE RELIEF
1    organization promote the concept of “mutual aid”, in which individuals assist others
2    reciprocally in accordance with their particular needs. While the concept is longstanding
3    and associated with material needs, the relation of mutual aid and firearms has necessarily
4    led to concerns from Plaintiff and his family that such supposed ‘assistance’ could come
5    in the form of individuals acting violently against their them. On or about December 10,
6    2020, Defendant Michaela Higgins and/or Doe Defendants posted an image of an
7    individual who is purportedly Defendant Michaela Higgins that is geotagged in Long
8    Island, only about fifty miles from the Tull family home. (See Exhibit “I”.)
9                           The Frightening Scope of False Statements
10         58.    Upon      information      and       belief,   the     Instagram      account
11   “@evidenceagainstspacejesus” has more than 5,800 followers, and in the past has had
12   more than 6,100 followers.
13         59.    Upon information and belief, Instagram’s various algorithms which
14   organize and promote content include the promotion of accounts and content with a
15   degree of separation from the initial account, in effect meaning that as a platform
16   Instagram promotes the “@evidenceagainstspacejesus” account not only to its followers,
17   but to the accounts who follow those followers.
18         60.    Upon information and belief, the average number of followers of a personal
19   Instagram account is about 150.
20         61.    Upon information and belief, the total exposure of posts and comments
21   stemming from the “@evidenceagainstspacejesus” could reach 870,000 Instagram
22   accounts, if not significantly higher, constituting a vast mechanism for the distribution of
23   her false and baseless accusations and harassing statements.
24         62.    On or about December 2020, Jasha Tull through his counsel transmitted
25   letters to Twitter and Facebook (as owner of Instagram) which, among other wrongful
26   acts, described the harassment and defamation which Dr. Lekha Tull and Dr. Herman
27   Tull have endured from Michaela Higgins and, upon information and belief, Doe
28

29
                                           15
30        COMPLAINT FOR MONETARY DAMAGES, EQUITABLE RELIEF, AND INJUNCTIVE RELIEF
1    defendants. To date, these letters have been ignored by both platforms, despite the letters’
2    careful accounting and dozens of pages of documentation.
3          63.    Social media platforms have little if any incentive to unilaterally remove
4    content which their users have been found civilly liable for posting. In Hassell v. Bird,
5    the California Supreme Court determined that a removal order sent to Yelp to remove
6    certain defamatory reviews was unlawful under Section 230 of the Communications
7    Decency Act. 5 Cal.5th 522, 540-544 (2018). Irrespective of the posts’ unlawful nature,
8    the platform was not obligated to comply with a court order to remove them. Any such
9    relief from the social media platforms who host this offending material will be largesse
10   when, if ever, or rarely given.
11                                FIRST CAUSE OF ACTION
12    (Defamation - Libel – Plaintiff Jasha Tull Against Defendant Michaela Higgins
13                                     and Does 1-10, inclusive)
14         64.    Plaintiff hereby alleges and incorporates by reference each and every
15   allegation stated in the preceding paragraphs 1 through 63 as though set forth fully herein.
16         65.    On information and belief, at all times Defendant Michael Higgins/Caeli La
17   and Doe Defendants 1 through 10, inclusive, maintained and/or controlled the Instagram
18   account “@evidenceagainstspacejesus.”
19         66.    Upon information and belief, Defendants, and each of them, used this and
20   various other social media accounts account to make statements about and referencing
21   Plaintiff which they knew, or had reasonable cause to believe, were false and defamatory,
22   whether by personal knowledge or by reckless disregard of the statements’ falsity.
23         67.    Defendants, and each of them, have made public statements on social media
24   platforms stating that Plaintiff has committed various criminal or otherwise wrongful
25   acts, including rape, statutory rape, sexual abuse, emotional abuse, and knowingly
26   furnishing illicit substances to underage persons. Defendants knew, or had reasonable
27   cause to believe, that Plaintiff had not done so, as Defendants knew, or had reasonable
28   cause to believe, that Plaintiff did not commit said acts. Despite this, Defendants, and
29
                                           16
30        COMPLAINT FOR MONETARY DAMAGES, EQUITABLE RELIEF, AND INJUNCTIVE RELIEF
1    each of them, have continued to make these statements which they know or had
2    reasonable cause to believe were false.
3          68.    These statements tend to and have directly injured Jasha Tull as an
4    individual and as a performing artist and producer, by impugning his character and
5    accusing him of criminal activity, including his fans and members of audiences for which
6    he performs, which amplifies their seriousness and propensity for causing reputational
7    harm to him and his business as an artist and producer.
8          69.    As a proximate result of the foregoing, Plaintiff has suffered damages,
9    including reputational harm, economic damages, and noneconomic damages, in an
10   amount according to proof at trial.
11         70.    Defendants’ conduct has imposed significant reputational harm on Plaintiff,
12   both professionally and socially. Plaintiff maintained a large network of professional
13   contacts as one of the leading performers in the subgenre of electronic music in which he
14   performs, developed over a decade. These formerly reliable sources of performance
15   opportunities, creative collaboration, and professional networking have all but collapsed
16   since Defendants’ propagation of the false and defamatory statements pertaining to
17   Plaintiff. Plaintiff has been told discretely by numerous contacts that these statements
18   are the entire reason for the reduction in Plaintiff’s capacity to collaborate and converse
19   with the professional network he has developed over years. This reputational harm also
20   extends more broadly to his fans and the broader electronic music community. These
21   statements have resulted in waves of vitriolic attacks in social media, and even cautious
22   attempts to defend himself and his reputation have either faced renewed attacks,
23   statements of indifference, or handwringing that it may be better to simply give up on
24   Plaintiff and his work, irrespective of the truth or falsity of these allegation. In light of
25   the broader social climate, an accusation alone without context or evidence readily causes
26   tremendous harm.
27

28

29
                                           17
30        COMPLAINT FOR MONETARY DAMAGES, EQUITABLE RELIEF, AND INJUNCTIVE RELIEF
1          71.   Google Trends data, also attached as Exhibit “H”, provides tangible
2    evidence of this reputational harm:
3

4

5

6

7

8

9

10

11

12
           72.   The above image shows the massive spike in search interest in the time
13
     immediately following Defendants’ renewed efforts to propagate their defamatory
14
     statements regarding Plaintiff. Related topics data shows how this traffic has been
15
     predominated by these defamatory statements:
16

17

18
19

20

21

22

23

24

25

26
27         73.   Defendants’ conduct was and is a substantial factor in causing Plaintiff’s
28   material economic losses.      Plaintiff is a renowned musician, touring constantly
29
                                           18
30        COMPLAINT FOR MONETARY DAMAGES, EQUITABLE RELIEF, AND INJUNCTIVE RELIEF
1    throughout the year including over a dozen performances in a given month. Plaintiff, as
2    is now common in the music industry, made the majority of his income through live
3    performances and the sale of merchandise. After the start of the COVID-19 pandemic,
4    Plaintiff adapted through livestreamed performances and the promotion of his
5    merchandise sales. Defendants’ false accusations have cost a terrible toll on his ability
6    to monetize either, making the former untenable due to loss of viewership and
7    harassment, and causing the sale of the latter to wither.         Plaintiff was previously
8    represented by C3 Management, who supported and defended him in 2019, going so far
9    as to hire previous counsel who documented many of the threats and admissions to threats
10   described and documented herein. The ongoing campaign of false statements and
11   harassment directed at Plaintiff, and the incessant contact of C3 Management by
12   Defendant Michaela Higgins/Caeli La, ultimately contributed to C3 ending their
13   relationship with Plaintiff. This has severely hamstrung Plaintiff’s capacity to both
14   maintain an income in the present environment and to plan for the return to regular
15   performing and business operations once feasible to do so. Further, the events which
16   Plaintiff regularly performed at are planned months and years in advance, planning which
17   is ongoing as vaccinations continue apace and organizers work to schedule events this
18   year. Despite many of the lineups for these events being reinstated, and Plaintiff having
19   been scheduled throughout 2020, he has received few communications about rejoining
20   the lineups for these events as they are scheduled for this year and into the future.
21         74.    Defendants’ conduct has caused Plaintiff levels of mental suffering and
22   emotional distress which are difficult to fathom, let alone calculate. Over the course of
23   years of harassment, controlling behavior, defamatory statements, and emotional
24   manipulation, Plaintiff attempted to resolve and disengage with Defendant Michaela
25   Higgins, itself causing significant stress and anxiety. Defendant instead rejected these
26   overtures, escalating her baseless accusations, targeting his management team, and
27   ultimately publicly defaming Plaintiff. Plaintiff now daily is burdened with the weight
28   of being wrongly labeled as the worst and most contemptible kind of person in society –
29
                                           19
30        COMPLAINT FOR MONETARY DAMAGES, EQUITABLE RELIEF, AND INJUNCTIVE RELIEF
1    a pedophile, a rapist, a perpetrator of sexual and emotional abuse, and of giving illicit
2    substances to minors with knowledge. The slightest realization that these labels persist
3    causes deep, recurring bouts of depression, both that these accusations and labels persist
4    and that he has had few means to discredit them. The anxiety that comes with the prospect
5    of losing his career, his livelihood, his pride, and his dignity is incessant. Plaintiff’s
6    musical creativity plummeted in coping with these emotions, depriving him of one of his
7    most valuable coping mechanisms and further entrenching his sense of shame and loss of
8    enjoyment in life. These went months without doing so at all meant that when he tries
9    again, he is reminded of what is at stake, the complete loss of control, and the sense of
10   hopelessness that Plaintiff has felt that he would ever be able to live something like his
11   former life again.
12         75.    Defendants’ conduct as described herein was done with a conscious
13   disregard of the rights of Plaintiff, with the intent to vex, annoy, and/or harass Plaintiff.
14   Defendants, and each of them, knew the statements to be false or acted in reckless
15   disregard of its truth or falsity. Defendant Higgins knew the statements pertaining to her
16   allegations were false of her own personal knowledge and chose to repeat and elaborate
17   on those statements over time. Defendants acted in reckless disregard of the truth or
18   falsity of the statements made on various social media pages and, upon information and
19   belief, in direct communications to various third parties. The course of conduct and
20   campaign of harassment and false allegations demonstrate ill feeling, personal hostility,
21   spite, and/or an actual desire to hurt Plaintiff without belief or without any reasonable
22   grounds to believe in the truth.
23                               SECOND CAUSE OF ACTION
24     (Harassment in Violation of California Code of Civil Procedure Section 527.6 –
25   Plaintiff Jasha Tull Against Defendant Michaela Higgins and Does 1-10, inclusive)
26         76.    Plaintiff hereby alleges and incorporates by reference each and every
27   allegation stated in the preceding paragraphs 1 through 75 as though set forth fully herein.
28

29
                                           20
30        COMPLAINT FOR MONETARY DAMAGES, EQUITABLE RELIEF, AND INJUNCTIVE RELIEF
1          77.      Plaintiff is an individual natural person for the purposes of California Code
2    of Civil Procedure Section 527.6. Diamond View, Ltd. v. Herz 180 Cal.3d 612, 616
3    (1986).
4          78.      Plaintiff has been the target of and has been subjected to Defendants
5    knowing and willful course of harassing conduct directed at him. California Code of
6    Civil Procedure § 527.6(b)(3).
7          79.      Defendants, and each of them, on information and belief, have engaged in
8    recurring and unwanted contact with the personal and professional phone numbers, email
9    addresses, and/or social media accounts of Plaintiff.
10         80.      Upon information and belief, Plaintiff has been subject to numerous
11   unwanted communications from Defendants, and each of them, including text messages,
12   phone calls, emails, and social media communications, which seek to falsely accuse him
13   of being pedophile, a rapist, a perpetrator of sexual and emotional abuse, and of giving
14   illicit substances to minors with knowledge.
15         81.      These communications have caused Plaintiff substantial emotional distress,
16   including in their content which falsely accuse him of criminal and otherwise deeply
17   disturbing conduct.
18         82.      Defendants, and each of them, have engaged in harassing communications
19   over emails, text messages, phone conversations, and social media messages and posts,
20   which demonstrate a course of conduct over more than four and a half (4.5) years, and
21   thus demonstrating a continuity of purpose. California Code of Civil Procedure §
22   527.6(b)(1).
23         83.      Defendants’ conduct has served no legitimate purpose, serving only to make
24   false accusations about Plaintiff, and creating substantial emotional distress on the part
25   of Plaintiff based on continuously subjecting him to these false accusations and creating
26   apprehension that they may be further propagated.
27         84.      Defendants’ ongoing harassing conduct has continued over the course of at
28   least four and a half (4.5) years, continuing through the weeks and months prior to the
29
                                           21
30        COMPLAINT FOR MONETARY DAMAGES, EQUITABLE RELIEF, AND INJUNCTIVE RELIEF
1    filing of this complaint. Defendants, and each of them, have thus demonstrated that this
2    harassment is likely to recur based on the duration and continuing nature of their conduct.
3    Harris v. Stampolis 248 Cal.App.4th 484, 499-501 (2016).
4                                 THIRD CAUSE OF ACTION
5    (Stalking in Violation of California Civil Code Section 1708.7 – Plaintiff Jasha Tull
6                     Against Michaela Higgins and Does 1-10, inclusive)
7            85.   Plaintiff hereby alleges and incorporates by reference each and every
8    allegation stated in the preceding paragraphs 1 through 84 as though set forth fully herein.
9            86.   Defendants, and each of them, have made and continue to make repeated
10   unwanted communications to Plaintiff.
11           87.   Defendants’ repeated and unwanted communications as to Plaintiff
12   constitute conduct over a period of time which evidences a continuity of purpose.
13   California Civil Code Section 1708.7(b); In re Brittany K., (2005) 127 Cal.4th 1497,
14   1510.
15           88.   Defendants’ conduct by and through these repeated and unwanted
16   communications were made with the intent to harass Plaintiff in order to alarm, annoy,
17   and torment Plaintiff.    Upon information and belief, Plaintiff has been subject to
18   numerous unwanted communications from Defendants, and each of them, including
19   repeated text messages, emails, and phone calls, including but not limited to threats and
20   admissions of threats.
21           89.   These communications have caused Plaintiff substantial emotional distress,
22   including in their content which falsely accuse him of criminal and other deeply wrongful
23   behavior, and by creating apprehension that these false statements have been and will
24   continue to be propagated, or that some unknown individual will seek reprisal for
25   Plaintiff’s purported conduct on Defendants’ behalf.
26           90.   These communications have further caused Plaintiff to be put in reasonable
27   fear for the safety of his family, including his parents and brother. Defendants, and each
28   of their, ongoing harassing communications to Plaintiff, in the context of Defendant
29
                                           22
30        COMPLAINT FOR MONETARY DAMAGES, EQUITABLE RELIEF, AND INJUNCTIVE RELIEF
1    Higgins’ threats alleged previously to “ruin” Plaintiff, escalating public rhetoric made
2    against him and his family, and Defendant Michaela Higgins’ recent social media post
3    with a firearm, have established and maintained in Plaintiff a reasonable fear for his
4    personal safety and that of his family.
5          91.    As described above, Defendants’ actions amount to a credible threat implied
6    by conduct, where Defendant Higgins made such an initial threat against Plaintiff, and
7    Defendants have continued their harassment over the nearly four and a half (4.5) years
8    since such threat was made.
9          WHEREFORE, Plaintiff prays for judgment against Defendants, and each of
10   them, as follows:
11                                 As to the First Cause of Action
12         (a)    For temporary, preliminary, and permanent injunctions;
13         (b)    For general and compensatory damages subject to proof;
14         (c)    For punitive damages according to proof;
15         (d)    For prejudgment and post judgment interest;
16         (e)    For costs of suit incurred herein; and
17         (f)    For such other and further relief as this Court may deem just and proper.
18                               As to the Second Cause of Action
19         (a)    For restraining orders in accordance with California Code of Civil Procedure
20   Section 527.6;
21         (b)    For costs of suit incurred herein; and
22         (c)    For such other and further relief as this Court may deem just and proper.
23                                 As to the Third Cause of Action
24         (a)    For temporary, preliminary, and permanent injunctions;
25         (b)    For general and compensatory damages subject to proof;
26         (c)    For punitive damages according to proof;
27         (d)    For prejudgment and post judgment interest;
28         (e)    For costs of suit incurred herein; and
29
                                           23
30        COMPLAINT FOR MONETARY DAMAGES, EQUITABLE RELIEF, AND INJUNCTIVE RELIEF
1          (f)    For such other and further relief as this Court may deem just and proper.
2    Dated: March 5, 2021                             ARENDSEN CANE MOLNAR LLP
3

4
                                                 By   /s/ Christian S. Molnar
5
                                                      Christian S. Molnar, Esq.
6                                                     Tyler S. Summers, Esq.
7
                                                      Attorneys for Plaintiff Jasha Tull, an
                                                      individual.
8

9
                                REQUEST FOR JURY TRIAL
10
     Plaintiff hereby demands a trial by jury.
11
     Dated: March 5, 2021                             ARENDSEN CANE MOLNAR LLP
12

13

14                                               By   /s/ Christian S. Molnar
15                                                    Christian S. Molnar, Esq.
                                                      Tyler S. Summers, Esq.
16                                                    Attorneys for Plaintiff Jasha Tull, an
17                                                    individual.
18
19

20

21

22

23

24

25

26
27

28

29
                                           24
30        COMPLAINT FOR MONETARY DAMAGES, EQUITABLE RELIEF, AND INJUNCTIVE RELIEF
